Citation Nr: 0920772	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  94-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The Veteran served on active duty from September 29, 1976, to 
November 11, 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that the Veteran had not 
submitted, nor had VA obtained, new and material evidence to 
reopen the previously denied claim of entitlement to service 
connection for a nervous condition.  This appeal has been the 
subject of four prior remands by the Board for additional 
development. 

The Board notes that in its August 2004 remand, it was 
determined that the RO had reopened the claim of entitlement 
to service connection for a psychiatric disorder and that the 
Board had jurisdiction over the claim for a merits review.  
Although the Board did not specifically make a finding that 
new and material evidence had been obtained to reopen the 
claim, as is required pursuant to Barnett v. Brown, 83 F.3d 
1380 (1996), the Board pointed out in its November 2007 
remand that such a finding was necessarily implied by the 
action taken in August 2004.  Accordingly, given the amount 
of time that has already passed in the processing of this 
appeal, and given that all correspondence and decisions sent 
to the Veteran since 2004 have referred to the claim on the 
merits, the Board here reiterates that the issue on appeal is 
entitlement to service connection for a psychiatric disorder 
on the merits, and not on a reopening basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had a psychiatric disorder upon entry into 
service that was not noted at his entrance examination.

3.  The Veteran's pre-existing psychiatric disorder was 
exacerbated by military service beyond the natural 
progression of the disease.


CONCLUSION OF LAW

Schizophrenia was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran maintains that he was almost raped and that he 
was purposely hit in the head with the butt of an M-16 during 
his brief period of service.  As a consequence of the two 
assaults, he contends that he developed a psychiatric 
disorder.  The Veteran testified before the Board that he had 
behavioral problems prior to service, but that his 
psychiatric disorder began during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a pre-existing condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  See 38 C.F.R. 
§ 3.306(b).

The Veteran was not noted to have a psychiatric disability 
upon entry into service.  His service treatment records show 
only treatment for chest pain.  The Veteran was discharged 
from service on November 11, 1976, and declined a separation 
examination; he was noted to be in a trainee discharge 
program and received an honorable discharge.  

The Veteran was treated at VA shortly after his discharge 
from service for bizarre behavior.  In April 1977, after six 
weeks of treatment, he was determined to have schizophrenia, 
undifferentiated type.  It appears that the Veteran has been 
treated continuously since that time for schizophrenia as 
well as alcohol and cocaine abuse.  Some records include 
statements that the Veteran's psychiatric disorder began 
after service while at least one record reflects that he had 
his first psychotic break during service when he was almost 
raped (October 1988 Bronx State Hospital treatment note).  A 
VA examination conducted less than one year following the 
Veteran's discharge from service, in August 1977, resulted in 
a diagnosis of schizophrenia, undifferentiated type.  

In September 2008, the Veteran underwent a VA psychiatric 
evaluation and the examiner thoroughly reviewed the claims 
folder, including service treatment records and the post-
service treatment records and evaluation dated in 1977.  The 
Veteran related hearing voices prior to his entry into 
service, stating that part of the reason he joined the 
service was to fight the enemy in his head.  He also related 
that the instances outlined above were traumatic during his 
service and caused an increase in symptoms since that time.  
Following complete examination, the examiner stated that he 
felt strongly that the Veteran had schizophrenia prior to 
service.  He also opined that the Veteran's pre-existing 
condition was as likely as not exacerbated by his military 
service but not necessarily caused by it.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In reviewing the evidence as outlined above, the Board finds 
that clear and unmistakable evidence exists to support the 
determination that the Veteran had schizophrenia prior to his 
entry into service, as evidenced by the hearing of voices and 
the occurrence of hallucinations.  The September 2008 VA 
examiner thoroughly addressed the matter and provided a 
detailed opinion in support of the determination that the 
Veteran's schizophrenic condition had clearly preexisted his 
very short period of service, but had been aggravated during 
service.  Based on the medical evidence dated shortly after 
his discharge and the current medical opinion that the pre-
existing disease was exacerbated, as well as the Veteran's 
credible testimony regarding his increase in symptoms after 
traumatic events during service, the Board finds that the 
Veteran experienced an increase in disability during his 
service beyond the natural progression of the disease.  As 
such, the Board finds that the Veteran's pre-existing 
schizophrenia was aggravated by his brief period of active 
service and service connection for that preexisting 
disability is clearly warranted.

The Board notes that the RO previously found that the 
Veteran's length of service was a bar to his eligibility for 
compensation on a presumptive basis because he did not have 
service for ninety days or more.  See 38 C.F.R. 
§ 3.307(a)(1).  This, however, is not a bar to service 
connection on a direct basis under 38 C.F.R. § 3.303 or based 
on aggravation under 38 C.F.R. § 3.306 as the Veteran 
received an honorable discharge and maintains Veteran status 
pursuant to 38 C.F.R. § 3.1(d). 

A review of the competent medical evidence reveals that the 
Veteran entered service with a psychiatric disability that 
was exacerbated during service.  The record clearly shows 
that the disability was not detected upon entry into service, 
but has been so severe since service as to render the Veteran 
unable to work.  Thus, when resolving all reasonable doubt in 
favor of the Veteran, the Board finds that schizophrenia was 
aggravated by service as there is clear evidence of a 
worsening of symptomatology.  Accordingly, service connection 
for schizophrenia is granted.


ORDER

Service connection for schizophrenia is granted on the basis 
of aggravation of a preexisting condition, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


